Exhibit 10.3

 

THIRD AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

 

AGREEMENT between MONY LIFE INSURANCE COMPANY, a New York corporation (the
“Company”), and Michael I. Roth (the “Executive”), dated as of July 30, 2003
(the “Agreement Date”).

 

Recitals

 

  A.   The Company and the Executive originally entered into an agreement dated
April 20, 1998, providing for certain terms and conditions of employment to
apply in the event of a Change in Control (the “Prior Change in Control
Agreement”) (such agreement being one of two different agreements, each styled
“Employment Agreement”, entered into between the Company and the Executive on
that date, the other of which is an Employment Agreement for a one-year
renewable term, which remains in effect in the absence of a Change in Control
(the “One-Year Employment Agreement”)). The Company and the Executive entered
into an Amended and Restated Change in Control Agreement dated February 27, 2001
(the “First Amended and Restated Change in Control Agreement”) which was
superseded in its entirety by a Second Amended and Restated Change in Control
Agreement between the Company and the Executive dated January 15, 2003 (the
“Second Amended and Restated Change in Control Agreement”).

 

  B.   The Company and the Executive wish to make certain modifications to the
terms and conditions under which the Executive will remain in the employ of the
Company following a change in control.



--------------------------------------------------------------------------------

  C.   The Company wishes to assure itself and the Executive of continuity of
management in the event of a Change in Control of the Company, as hereinafter
defined, and to provide the Executive with the benefits set forth in this
Agreement in the event the Executive’s employment with the Company terminates
following such a Change in Control under the circumstances described below.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.   PRIOR AGREEMENT SUPERSEDED. This Agreement supersedes the Second Amended
and Restated Change in Control Agreement in its entirety. In consideration of
the extension of the term of the Agreement and the other promises set forth
below, and of the mutual releases set forth in this paragraph, each party hereto
relinquishes all rights, and releases the other from all promises, liabilities
and commitments that may have existed, under the Second Amended and Restated
Change in Control Agreement, which shall be null and void and of no further
effect.

 

2.   OPERATION AND TERM OF AGREEMENT; CHANGE IN CONTROL

 

  A.   Term. This Agreement shall be effective as of the Agreement Date and
shall continue in effect until the Expiration Date. The initial Expiration Date
shall be December 31, 2004 but, on that date and each December 31 thereafter,
the Expiration Date shall automatically be extended by one additional year
unless, not later than the preceding September 30, the Company shall have given
written notice to the Executive that it does not wish to extend the Expiration
Date; provided, however, that if a Change in Control shall have occurred prior
to the

 

2



--------------------------------------------------------------------------------

 

original or extended Expiration Date, the Expiration Date shall automatically be
extended to the third anniversary of the Change in Control and shall thereafter
be extended for one year on each anniversary of the Change in Control unless,
not later than six months prior to such extended Expiration Date, the Company
shall have given written notice to the Executive that it does not wish to extend
the Expiration Date.

 

  B.   Effect of This Agreement. The benefits to be provided to the Executive
pursuant to this Agreement shall become available upon a Change in Control.
Prior to a Change in Control, the employment of the Executive by the Company
shall be governed by the One-Year Employment Agreement; upon a Change in Control
the One-Year Employment Agreement shall terminate and be superseded in its
entirety by this Agreement.

 

3.   CERTAIN DEFINITIONS

 

  A.   Change in Control.

 

For purposes of this Agreement, a Change in Control shall mean a change in
control of the Company, which shall be deemed to have occurred upon:

 

  i.   an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of shares of outstanding
voting securities of The MONY Group Inc. (the “Holding Company”) entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”) which, when combined with any other

 

3



--------------------------------------------------------------------------------

 

securities owned beneficially by the acquirer, would result in such acquirer
beneficially owning twenty percent (20%) or more of either (1) the then
outstanding shares of common stock of the Holding Company or (2) the combined
voting power of the then Outstanding Voting Securities; excluding, however, the
following: (i) any acquisition directly from the Holding Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Holding
Company, (ii) any acquisition by the Holding Company and (iii) any acquisition
by an employee benefit plan (or related trust) sponsored or maintained by the
Holding Company or any subsidiary of the Holding Company;

 

  ii.   the failure at any time following the date hereof, of those individuals
who as of the date hereof constitute the Board of Directors of the Holding
Company (the “Board”)(and any new directors whose election by the Board or
nomination for election by the Holding Company’s shareholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors as of the date hereof or whose election or nomination for
election was approved), for any reason (except for death, disability or
voluntary retirement), to constitute a majority thereof;

 

  iii.   the consummation of a transaction approved by the shareholders of the
Holding Company that is a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Holding Company is the surviving
corporation in such transaction, other than a merger, consolidation, or

 

4



--------------------------------------------------------------------------------

 

reorganization that results in the Outstanding Voting Securities immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent of the combined voting power of the voting securities of the Holding
Company (or such surviving entity) outstanding immediately after such merger,
consolidation, reorganization or transaction;

 

  iv.   the consummation of a transaction approved by the shareholders of the
Holding Company that is (1) the sale or other disposition of all or
substantially all of the assets (by way of reinsurance or otherwise) of the
Holding Company or the Company or (2) a complete liquidation or dissolution of
the Holding Company or the Company;

 

  v.   adoption by the Board of a resolution to the effect that any Person has
taken actions which, if consummated, would result in such Person acquiring
effective control of the business and affairs of the Holding Company or the
Company, provided the transactions contemplated by such actions are subsequently
consummated;

 

  vi.   the commencement of a tender offer or proxy contest provided that as a
consequence thereof, any of the transactions specified in subparagraphs i.-iv.
of this section 3.A. are subsequently consummated;

 

  vii.   the making of any agreement by the Company provided that as a
consequence thereof, any of the transactions specified in subparagraphs i.-iv.
of this section 3.A. are subsequently consummated; or

 

5



--------------------------------------------------------------------------------

  viii.   the public announcement of a transaction of the kind specified in
subparagraphs i.-iv. of this section 3.A., provided such transaction is
subsequently consummated.

 

  B.   Period of Employment. The Period of Employment shall mean the period of
time commencing on the date of a Change in Control and ending on the earlier of
the Expiration Date or the Termination Date.

 

  C.   Contract Term. The Contract Term shall mean the period of time commencing
on the date of a Change in Control and ending on the Expiration Date.

 

  D.   Termination Date. The Termination Date shall mean the date as of which
the Executive’s employment with the Company shall cease or be deemed to have
ceased in the manner specified in Section 6 or Section 7.

 

  E.   Target. The term “Target”—when used in relation to any Long-Term or
Annual incentive or bonus payment—means the pertinent target (as a percentage of
base salary or otherwise) most recently established for the Executive by the
Compensation Committee of the Board of Directors (or the Board of Directors as a
whole or any other committee of the Board of Directors fulfilling such function)
or, if none, the target specified in the pertinent plan or contract document.

 

4.   EXECUTIVE’S RESPONSIBILITIES; LOCATION

 

  A.   Position, Duties, Responsibilities. Commencing on the date of the Change
in Control, the Executive shall serve in the position and have the duties and
responsibilities as in effect immediately prior to the date of the Change in
Control.

 

  B.   Best Efforts. During the Period of Employment, the Executive shall devote
his full time, best efforts and undivided attention during normal business hours
to the

 

6



--------------------------------------------------------------------------------

 

business and affairs of the Company, except reasonable time for vacations,
illness or incapacity. The Executive is aware that performance objectives have
historically been established by the Company’s Chairman and Chief Executive
Officer, in consultation with the Company’s Board, for Company-wide performance
and for performance by the Executive. The Executive agrees to work diligently
throughout the Period of Employment to achieve any such performance objectives
that shall then exist.

 

  C.   Principal Business Office. During the Period of Employment, the
Executive’s principal business office shall be located in the New York City
metropolitan area.

 

5.   COMPENSATION, PERQUISITES AND EMPLOYEE BENEFITS

 

  A.   Base Compensation. For all services rendered during the Period of
Employment, the Executive shall receive annual base compensation at a rate not
less than the rate in effect immediately prior to the date of the Change in
Control, which shall be increased thereafter in accordance with the Company’s
regular administrative practices generally applicable to its senior executives
as in effect immediately prior to the date of the Change in Control.

 

  B.   Incentive Compensation. During the Period of Employment, the Executive
shall continue to be a full participant in the Company’s Annual Incentive
Compensation Plan, Long Term Incentive Plan and Restricted Stock Ownership Plan,
as well as any comparable successor plans (the “Incentive Plans”), as the
Incentive Plans are in effect immediately prior to the date of the Change in
Control and with such improvements in the Incentive Plans or other incentive
compensation plans as may from time to time be made in accordance with the

 

7



--------------------------------------------------------------------------------

 

practices of the Company. The Executive shall be entitled to participate in
other incentive compensation plans generally available to senior executives of
the Company. If any of the Incentive Plans is terminated or discontinued, the
Executive shall be entitled to participate in other incentive compensation plans
with terms at least as favorable to the Executive as the Incentive Plans in
effect prior to the termination or discontinuance of the Incentive Plans.

 

  C.   Perquisites. During the Period of Employment, the Executive shall be
entitled to perquisites and fringe benefits, in each case at least equal to
those attached to his position immediately prior to the date of the Change in
Control, except to the extent that any reduction in such perquisites and fringe
benefits does not result in a reduction in the Executive’s aggregate
compensation overall as described in section 7.B.i.(c).

 

  D.   Employee Benefits. During the Period of Employment, the Executive shall
be entitled to participate in all employee benefit plans and programs as in
effect for senior executives of the Company immediately prior to the date of the
Change in Control (the “Benefit Plans”) under the terms of the Benefits Plans,
with such improvements in the Benefit Plans as may from time to time be made in
accordance with the practices of the Company. The Executive shall be entitled to
participate in any employee benefit plans and programs generally available to
senior executives of the Company. If any of the Benefit Plans is terminated or
discontinued, the Executive shall be entitled to participate in other employee
benefit plans with terms at least as favorable to the Executive as the Benefit
Plans in effect prior to the termination or discontinuance of the Benefit Plans,
except to

 

8



--------------------------------------------------------------------------------

 

the extent that reduction in such Benefit Plan coverages does not result in a
reduction in the Executive’s aggregate compensation overall as described in
section 7.B.i.(c).

 

  E.   Right to Participate in Incentive Plans and Benefit Plans, or Their
Equivalent, Not Diminished by Increases in Base Compensation. Any increases in
base and incentive compensation, perquisites or employee benefits under this
Agreement or otherwise shall not diminish any other obligation of the Company
hereunder except as set forth in sections 5.C. and 5.D. above.

 

6.   DEATH OR DISABILITY

 

  A.   Death. If the Executive should die during the Period of Employment, his
employment shall be deemed to have ceased on the last day of the month in which
death shall have occurred.

 

  B.   Disability. “Disability” shall mean an illness or accident that is likely
to prevent or has prevented the Executive from performing his duties under this
Agreement for a period of six consecutive months. In the event that the
Executive suffers a Disability during the Period of Employment, his employment
shall be deemed to have ceased on the last day of such six-month period.

 

7.   TERMINATION

 

Either the Company or the Executive may, at any time, terminate the Executive’s
employment with the Company.

 

  A.   Cause. The termination of the Executive’s employment by the Company
during the Contract Term shall be deemed to be for “Cause” only if such
termination shall be the result of:

 

9



--------------------------------------------------------------------------------

  i.   an act or acts of dishonesty by the Executive resulting in conviction for
a felony;

 

  ii.   a willful, deliberate and intentional failure by the Executive during
the Period of Employment (not including any failure by reason of incapacity due
to illness or accident) to comply with the provisions of this Agreement relating
to the time and best efforts to be devoted by the Executive to the affairs of
the Company, if such failure results in demonstrably material injury to the
Company; or

 

  iii.   the Executive’s gross misconduct, if such misconduct results in
demonstrably material injury to the Company;

 

provided that notice of such termination is given in accordance with Section
7.C., below.

 

  B.   Good Reason. The termination of the Executive’s employment by the
Executive during the Contract Term shall be deemed to be for “Good Reason” only
if such termination shall be the result of:

 

  i.   a reduction during the Period of Employment in the level, as of the date
of the Change in Control, of either (a) the Executive’s base salary or (b) the
Executive’s Target annual bonus or (c) the Executive’s aggregate compensation
overall, including base compensation, Annual and Long-Term Incentive awards,
Benefit Plan coverages and perquisites (other than a reduction in awards or
benefits that is generally applicable to participants in a plan in accordance
with the terms of the plan in effect immediately prior to the date of the Change
in Control);

 

10



--------------------------------------------------------------------------------

  ii.   a diminution during the Period of Employment in the Executive’s
position, powers, authority, duties or responsibilities, or the business to
which those powers, authority, duties or responsibilities apply; removal during
the Period of Employment of the Executive from the office he held immediately
prior to the Change in Control; or change during the Period of Employment in the
Executive’s chain of supervision as it existed immediately prior to the Change
in Control;

 

  iii.   any requirement that the Executive work at a principal place of
business other than 1740 Broadway, New York City, if it is more than 30 miles
from the Executive’s residence at the time of the Change in Control;

 

  iv.   a material breach of this Agreement by the Company, provided that notice
of the Executive’s election to terminate his employment under this Agreement is
given in accordance with Section 7.C., below. Failure to elect to terminate with
respect to one event giving rise to Good Reason does not preclude the Executive
from making the election with respect to a subsequent event; or

 

  v.   any failure by a successor to or acquiror of the Company (or acquiror of
substantially all of the assets of the Company) to assume or honor fully,
completely and within the time periods provided herein each and every term of
this Agreement.

 

  C.   Termination Procedure

 

  i.   Notice

 

  (a)   Notice of termination of employment under this Agreement shall be
provided in writing by the Company or the Executive, as applicable, and

 

11



--------------------------------------------------------------------------------

 

shall specify the date as of which the Executive’s employment shall be deemed to
have ceased, which date shall in no event be earlier than 60 days from the date
of such notice.

 

  (b)   In the event that the Company elects to terminate the Executive’s
employment, the Company shall provide to the Executive the notice described in
Section 7.C.i.(a), above. If termination is alleged to be for Cause, such notice
shall state that the Executive has engaged in conduct set forth in Section 7.A.,
with the particulars thereof specified in detail.

 

  (c)   In the event that the Executive elects to terminate employment, the
Executive shall provide to the Company the notice described in Section
7.C.i.(a), above. If termination is alleged to be for Good Reason, such notice
shall specify the reason for such termination, as set forth in Section 7.B.,
with the particulars thereof specified in detail, and shall be given within
three calendar months after the most recent event giving rise to Good Reason.

 

  ii.   Cure

 

  (a)   In the case of the Executive’s alleged breach or gross misconduct as set
forth in Sections 7.A.ii. or iii., the Executive shall be given the opportunity
to remedy such alleged breach or gross misconduct within 30 days from his
receipt of the notice referred to above, or take all reasonable steps to that
end during such 30-day period and thereafter.

 

  (b)   In the case of the Executive’s allegation of Good Reason, the Company
shall be given the opportunity to remedy the alleged Good Reason within

 

12



--------------------------------------------------------------------------------

 

30 days from its receipt of the notice referred to above, or take all reasonable
steps to that end during such 30-day period and thereafter.

 

  iii.   Arbitration. In the event that the Executive’s employment shall be
terminated by the Company and such termination is alleged to be for Cause, the
Executive shall have the right, in addition to all other rights and remedies
provided by law or equity, to invoke arbitration as described below. In the
event that the Executive’s employment shall be terminated by the Executive and
such termination is alleged to be for Good Reason, the Company shall have the
right, in addition to all other rights and remedies provided by law or equity,
to invoke arbitration as described below. Such arbitration shall be conducted
before a single arbitrator in the County of New York, State of New York, under
the commercial arbitration rules of the American Arbitration Association, by
serving notice to arbitrate upon the other party no more than 60 days after such
party received the notice of termination referred to above.

 

8.   CONSEQUENCES OF TERMINATION, DEATH OR DISABILITY

 

  A.   Termination by the Company Other Than for Cause or by the Executive for
Good Reason. The Company shall make those payments and provide those benefits
specified in this section 8.A. in the event of a termination of the Executive’s
employment after a Change in Control, if such termination is either (i) by the
Company during the Contract Term or the term of Executive’s One-Year Employment
Agreement, in either case other than for Cause, or (ii) by the Executive for
Good Reason. In such circumstances, then, in lieu of all other rights, remedies,
damages and relief to which the Executive might otherwise be

 

13



--------------------------------------------------------------------------------

 

entitled under this Agreement, the Company shall make those payments and provide
those benefits enumerated below in this section 8.A.:

 

  i.   Severance. A lump-sum payment in an amount equal to two and one-half
times the sum of the following components (a) and (b): (a) the Executive’s
annual base compensation in effect on the Termination Date; and (b) the
Executive’s Annual Bonus. For purposes hereof, “Annual Bonus” shall mean an
amount equal to one-third the sum of (x) the Executive’s annual awards under the
Annual Incentive Compensation Plan paid (or, if applicable, accrued but not yet
paid), including the value on the date of grant of any restricted stock awarded
in lieu of an annual award under the Annual Incentive Compensation Plan, in
respect of the two calendar years immediately preceding the year in which a
Change in Control shall be deemed to occur pursuant to Section 3.A. hereof, or
in respect of such shorter period as the Executive shall have been employed by
the Company, and (y) the bonus Target for the year in which the Change in
Control shall be deemed to occur, or, if such bonus Target shall not have been
established as of the date on which the Change in Control shall be deemed to
occur, an estimate of the Executive’s bonus Target for the year in which the
Change in Control shall be deemed to occur, determined by applying the preceding
year’s bonus Target percentage to the Executive’s annual base compensation for
the year in which such Change in Control shall be deemed to occur. The amount
payable under this section 8.A.i. shall be reduced by any severance payments
made to the

 

14



--------------------------------------------------------------------------------

 

Executive under any other employment contract or severance arrangement with the
Company .

 

  ii.   Annual Incentive Compensation. A payment in respect of the annual
incentive compensation of the Executive of the following amounts:

 

  (a)   any annual incentive compensation payments earned for a year prior to
the year in which the Termination Date occurs but which have not yet otherwise
been paid as of the Termination Date; and

 

  (b)   an amount in respect of the annual incentive compensation that would
have been earned in respect of the partial year of service in which such
Termination Date occurs, in an amount calculated by multiplying (i) the rate of
annual base compensation in effect for the Executive immediately prior to the
Termination Date by (ii) the greater of (a) the average of the annual awards
under the Annual Incentive Compensation Plan payable in respect of the two
calendar years immediately preceding the year for which payment is made, or
during such shorter period as the Executive shall have been employed by the
Company, with each such award expressed as a percentage of the annual base
compensation paid to the Executive for the respective calendar years for which
such bonus was paid, or (b) the Executive’s Target percentage incentive for the
year of the Termination Date under the Annual Incentive Compensation Plan, with
the result multiplied by (iii) a fraction, the numerator of which is the number
of days in the calendar year through the Termination Date, and the denominator
of which is 365.

 

15



--------------------------------------------------------------------------------

  iii.   Long-Term Incentive Plan. With respect to awards under the Company’s
Long-Term Incentive Plan that are outstanding on the Termination Date, the
following payments:

 

  (a)   All amounts payable as of the Termination Date in accordance with the
terms of the Long Term Incentive Plan. Nothing in this Agreement shall affect
the right of the Executive to payment of awards under the Long Term Incentive
Plan in accordance with its terms for all three-year Plan cycles completed prior
to the Termination Date.

 

  (b)   For any plan cycles that have not been completed prior to the
Termination Date, an amount in respect of the long-term incentive compensation
that would have been earned through the Termination Date, payable in a lump sum
and calculated by multiplying (x) the number of units previously awarded to the
Executive for each such plan cycle that has not been completed on the
Termination Date, by (y) a fraction, the numerator of which is the aggregate
number of days in the uncompleted performance cycle through the Termination
Date, and the denominator of which is the aggregate number of days in the
uncompleted performance cycle through the last day of the cycle, with the
resulting product multiplied by (z) the greater of (i) $100, or (ii) the Earned
Value of each such unit. The “Earned Value” shall be determined by dividing the
GAAP income for completed years in the uncompleted three-year or five-year
cycle, as the case may be, by the income Targets previously set for such
completed years, and then applying the same ratio to the income Target for the
entire

 

16



--------------------------------------------------------------------------------

 

three-year or five-year cycle (it being conclusively assumed, for purposes of
this calculation, that the actual GAAP income performance over the three-year or
five year cycle would have borne the same relationship to the three-year or
five-year income Target as the GAAP income performance for completed plan years
actually bore to the income Targets for those years); the resulting Earned Unit
value shall not be adjusted for any relative performance criterion (or in any
other way). If the Company shall have terminated the Long Term Incentive Plan
and established a successor plan, the Executive shall receive payments under
such successor plan in a manner comparable to the foregoing.

 

  iv.   Restrictive Covenants. The Company hereby stipulates that the amounts
payable pursuant to sections 8.A.i., 8.A.ii. and 8.A.iii. of this Agreement are
in consideration for Executive agreeing and adhering to the Restrictive
Covenants set forth in section 10. The Executive agrees to report such payments
on all applicable tax returns in a manner consistent with the preceding sentence
of this section 8.A.iv.

 

  v.   Stock Options and Restricted Stock. Upon termination of the Executive’s
employment under the circumstances set forth in this section 8.A., any otherwise
unvested options on Company stock awarded to the Executive shall immediately
become vested and exercisable, any otherwise unvested restricted stock awarded
to the Executive under the Restricted Stock Ownership Plan shall immediately
vest, and any restrictions on restricted stock awarded to the Executive under
the Restricted Stock Ownership Plan shall immediately lapse,

 

17



--------------------------------------------------------------------------------

 

if and only if such accelerated vesting and exercisability and such lapsing of
restrictions would not violate any order, law, regulation or other legal
requirement, including but not limited to Section 7312(w) of the New York
Insurance Law or the Plan of Reorganization adopted on August 14, 1998, as
amended and adopted on September 9, 1998. If such accelerated vesting and
exercisability, or such lapsing of restrictions, would violate any such order,
law, regulation or other legal requirement, then, upon such termination of the
Executive’s employment, the Company shall pay to the Executive an amount in cash
equal to (a) the amount by which the closing price on the New York Stock
Exchange, on the last trading day before the Change of Control, exceeds the
exercise price under the options, times the number of otherwise unvested options
held by the Executive, and (b) an amount equal to such trading price times the
number of restricted shares held by the Executive; whereupon, such options and
shares shall immediately be canceled.

 

  vi.   Retirement Benefits. The Executive shall receive the payments specified
in this Section 8.A.vi. with respect to retirement benefits, in addition to
payments of benefits to which he is entitled under the Retirement Income
Security Plan and the Investment Plan Supplement (or their successor) as of the
Termination Date, and in lieu of all payments under the Excess Benefit Plan.

 

  (a)   The benefits described in section 8.A.vi.(b) below shall be calculated
assuming:

 

18



--------------------------------------------------------------------------------

  (i)   the Company’s Excess Benefit Plan, Retirement Income Security Plan and
Investment Plan Supplement (collectively, the “Retirement Plans”) had continued
during the remainder of the Contract Term without change from the date of the
Change in Control;

 

  (ii)   the Executive had continued to be employed for the remainder of the
Contract Term;

 

  (iii)   subject to generally applicable Plan limitations, the Company’s
contributions for the Executive for the remainder of the Contract Term under the
Investment Plan Supplement were to be, as Company Matching Contributions, at an
annual percentage rate of compensation equal to the average percentage
contribution for the Executive for the three full calendar years preceding the
Termination Date, but with no other contributions on behalf of the Executive;

 

  (iv)   the Executive was fully vested in all benefits under the Retirement
Plans on the Termination Date; and

 

  (v)   the Executive’s Compensation taken into account under the Retirement
Plans included (1) the Executive’s annual base compensation in effect
immediately prior to the Termination Date over the remainder of the Contract
Term and (2) any amounts paid to the Executive under this Agreement in lieu of a
form of compensation (other than annual base compensation) that would ordinarily
be taken into account as Compensation for purposes of the Retirement Plans if

 

19



--------------------------------------------------------------------------------

 

Executive had continued to be employed for the remainder of the Contract Term.

 

  (b)   The payment shall equal the aggregate present value (calculated using
the discount rate described in section 11) of the benefits described in (i),
(ii), (iii) and (iv) below minus the aggregate present value (calculated using
the discount rate described in section 11) of the benefits actually payable to
the Executive under the Retirement Income Security Plan and Investment Plan
Supplement:

 

  (i)   the benefit that would have been paid to the Executive under the
Retirement Income Security Plan, if he had elected to commence such benefit on
the earliest date possible under such Plan subsequent to the Expiration Date;
plus

 

  (ii)   the benefit that would have been payable to the Executive under the
Investment Plan Supplement; plus

 

  (iii)   the benefit that would have been paid to the Executive under the
“Excess Retirement Plan” provisions of the Excess Benefit Plan if he had elected
to commence such benefit on the earliest date possible under the Excess Benefit
Plan subsequent to the Expiration Date; plus

 

  (iv)   the benefit that would have been paid to the Executive under the
“Excess Investment Plan” provisions of the Excess Benefit Plan. The hypothetical
earnings that would have been credited on the Executive’s Investment Plan
Benefit shall be determined on the basis of the discount rate described in
Section 11.

 

20



--------------------------------------------------------------------------------

  (c)   Election. In lieu of the lump-sum payment provided by this section
8.A.vi., the Executive may elect payment as of the Termination Date of any
amounts payable under this Section in any of the forms available under the
Excess Benefit Plan provided such election is irrevocably made as of the
Agreement Date. The Executive’s election is set forth on Exhibit I hereto (which
is, in all respects, incorporated into and made a part of this Agreement).

 

  vii.   Welfare Benefits. The Executive shall receive the amounts and
arrangements specified in this Section 8.A.vii. with respect to welfare
benefits.

 

  (a)   A payment equal to the aggregate present value (calculated in using the
discount rate described in section 11) of the following amounts:

 

  (i)   Medical and Dental Benefits. – An amount equal to the portions of the
costs that would have been incurred by the Company for the remainder of the
Contract Term for the level of medical and dental benefits (in effect for the
Executive immediately prior to the Termination Date), with such costs for the
calendar year in which the Termination Date occurs to be determined pursuant to
the provisions of section 4980B of the Internal Revenue Code of 1986 or any
successor provisions (“COBRA”), and with such costs to be assumed to increase
thereafter at an annual rate 200 basis points over the discount rate described
in Section 11;

 

  (ii)   Retiree Medical Benefits. – If the Executive would have become eligible
for retiree medical coverage during the Contract Term (but is

 

21



--------------------------------------------------------------------------------

 

not eligible for such coverage on his Termination Date), an amount equal to the
costs that would have been incurred by the Company for retiree medical benefit
coverage for the life of the Executive, determined as if he retired at the end
of the Contract Term and based on the level of retiree medical benefits that
would have been available to the Executive had he been eligible for such
coverage immediately prior to the Termination Date with the Company’s assumed
costs for such coverage to be determined in the manner specified in (i) above
using the mortality assumption described in Section 11.

 

  (b)   Continued coverage under certain welfare benefit plans of the Company
for the remainder of the Contract Term:

 

  (i)   Disability Benefits. – The Executive shall continue to be covered under
the short-term and long-term disability coverage under the Company’s Disability
Benefit Plan as in effect for the Executive immediately prior to the Termination
Date, or a comparable plan or plans, with the benefits under such plan to be
determined on the basis of the annual base compensation in effect immediately
prior to the Termination Date plus annual incentive compensation.

 

  (ii)   Voluntary Group Life Insurance and Optional Survivors’ Insurance. – The
Executive shall continue to be eligible to participate in these plans as in
effect for the Executive immediately prior to the Termination Date, or a
comparable plan or plans, by making voluntary contributions at the levels
applicable under the terms of such plans.

 

22



--------------------------------------------------------------------------------

  (iii)   Split-Dollar Life Insurance. – The Company shall keep in effect, for
the life of the Executive, the split-dollar life insurance policy maintained for
the Executive immediately prior to the Termination Date, if any and if doing so
does not violate any applicable law or regulation; the Company and the Executive
shall retain respective obligations to pay premiums in accordance with the terms
of the policy.

 

  (c)   Payments under this Section 8.A.vii. shall be in addition to amounts due
to the Executive under the welfare plans for periods ending on the Termination
Date. The Executive’s rights to receive payments under this Section 8.A.vii.
shall not diminish, or be in substitution for, any rights he may otherwise have
to participate in the Company’s welfare plans after the Termination Date,
provided that the Executive shall in no event (i) receive payments under this
Section 8.A.vii. in respect of benefits under a welfare plan for any period and,
in addition, (ii) actually be covered for the same period under such welfare
plan at the Company’s expense.

 

  viii.   Outplacement Services. The Company shall provide outplacement services
for up to one year for the Executive with a nationally recognized outplacement
firm.

 

  ix.   Reduction in Benefits to Avoid Excise Tax. If any portion of the amounts
payable and other benefits provided to the Executive pursuant to this section
8.A. (the “section 8.A. benefits”) shall constitute an “excess parachute
payment” within the meaning of Sections 4999(b) and 280G(b) of the Internal

 

23



--------------------------------------------------------------------------------

 

Revenue Code of 1986, as amended (the “Code”), and the aggregate present value
of such section 8.A. benefits is not more than three hundred thirty percent
(330%) of the Executive’s “base amount” as defined in Section 280G(b)(3) of the
Code, then the section 8.A. benefits payable or otherwise provided to the
Executive shall be reduced by such amount as shall be required to cause the
aggregate present value of the section 8.A. benefits not to exceed two hundred
ninety-nine percent (299%) of the Executive’s base amount. All determinations
required to be made under this section 8.A.ix., including the aggregate present
value of the section 8.A. benefits and the Executive’s base amount, shall be
made within 15 business days of the Termination Date by Ernst & Young LLP or, if
Ernst & Young LLP is unable to do so, by another nationally recognized
accounting firm selected by the Executive. Any determination by Ernst & Young
LLP or other selected accounting firm shall be binding upon the Company and
Executive.

 

  B.   Disability or Death

 

  i.   Disability. In the event of the Executive’s Disability during the Period
of Employment, the Executive shall be entitled to the compensation and benefits
provided for in Sections 5.A., C. and D. of this Agreement for the Period of
Employment. Payment shall be without prejudice to any other payments due in
respect of the Executive’s death or Disability.

 

  ii.   Death. In the event of the death of the Executive during the period of
Employment, the Executive’s representative shall be entitled to the compensation
provided in section 5.A. of this Agreement through the Period

 

24



--------------------------------------------------------------------------------

 

of Employment. Payment shall be without prejudice to any other payment due in
respect of the Executive’s death or Disability.

 

  iii.   Incentive Compensation. In the event of the Executive’s Disability or
death during the Period of Employment, the Company shall pay the Executive or
his legal representative, in addition to the payments required by this Section
8.B.:

 

  (a)   an award under the Annual Incentive Plan (or any successor plan),
determined in accordance with Section 8.A.ii. on a pro rata basis, for the
portion of the calendar year prior to the Termination Date (or, in the case of
Disability, the earlier of the Termination Date and the Expiration Date); and

 

  (b)   an award under each incomplete cycle of the Long-Term Incentive Plan (or
any successor plan), determined on a pro rata basis in accordance with Section
8.A.iii. for the portion of any three-year Plan cycle completed by the Executive
prior to the Termination Date (or, in the case of Disability, the earlier of the
Termination Date and the Expiration Date).

 

  iv.   Reduction of Payments. The amount of any payments due under this Section
8.B. shall be reduced by any payments to which the Executive is entitled for the
same period because of disability under any disability benefit plan of the
Company (including but not limited to RISPE disability benefits) providing
salary continuation.

 

  C.   Termination by the Company for Cause or by the Executive Other Than for
Good Reason. In the event of a termination by the Company of the Executive’s
employment during the Contract Term for Cause or by the Executive other than

 

25



--------------------------------------------------------------------------------

 

for Good Reason, the Executive shall be entitled to the compensation and
benefits ordinarily provided to senior executives of the Company upon
termination of employment in accordance with the plans, programs and practices
of the Company applicable to senior executives as in effect on the date of the
Change in Control.

 

  D.   Time of Payment. All lump-sum payments to be made by the Company under
this Section 8 shall be made upon the later to occur of (i) the fifth day after
the Termination Date and (ii) the date on which the Waiver and Release executed
and delivered pursuant to section 15.G. shall have become effective and
enforceable; provided, that the Company may defer the payment of any amount by
which it reasonably believes that amounts otherwise payable hereunder will be
reduced pursuant to section 8.A.ix. hereof, until any such reduction has been
determined pursuant to that section. Annuity payments shall commence on the
first day of the calendar month following the month in which the Termination
Date occurs.

 

9.   CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

  A.   Gross-Up Payment.

 

  i.   Anything in this Agreement to the contrary notwithstanding and except as
set forth below, if it shall be determined that any amount paid, distributed or
treated as paid or distributed by the Company to or for Executive’s benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 9 and after any reduction determined
pursuant to section 8.A.ix., if applicable,) (a “Payment”) would be

 

26



--------------------------------------------------------------------------------

 

subject the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive
(a) an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by Executive of all federal, state and local taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments; and (b) an amount such that, after providing for all federal,
state and local taxes payable by the Executive as a result of the payment
provided for in this clause 9.A.i.(b) (including, without limitation, any
resulting additional excise tax on Excess Parachute Payments), the Executive
retains an amount equal to the product of (i) any deductions disallowed for
federal, state or local income tax purposes because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income multiplied by (ii) the
highest applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Gross-Up Payment is to be made
.

 

  ii.   All determinations required to be made under this Section 9, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such

 

27



--------------------------------------------------------------------------------

 

determination, shall be made by Ernst & Young LLP or, if it is unable to do so,
by such other nationally recognized accounting firm as may be designated by
Executive (Ernst & Young LLP or such other firm shall hereinafter be referred to
as the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 9, shall be paid by the Company to Executive
within five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9.B. and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount

 

28



--------------------------------------------------------------------------------

 

of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to the Executive or for Executive’s benefit.

 

  B.   Notification of Claims. Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than ten business days after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

 

  i.   give the Company any information reasonably requested by the Company
relating to such claim,

 

  ii.   take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  iii.   cooperate with the Company in good faith in order to effectively
contest such claim, and

 

  iv.   permit the Company to participate in any proceeding relating to such
claim;

 

29



--------------------------------------------------------------------------------

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on foregoing provisions of
this Section 9, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for Executive’s taxable year with respect to which such contested amount
is claimed to be due is limited solely

 

30



--------------------------------------------------------------------------------

 

to such contested amount. Furthermore, the Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

  C.   Refund of Claims. If, after Executive’s receipt of an amount advanced by
the Company pursuant to Section 9.B., Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 9.B.) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after Executive’s receipt of an amount advanced
by the Company pursuant to Section 9.B., a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

10.   RESTRICTIVE COVENANTS.

 

  A.   Noncompetition. During the Period of Employment and during the six-month
period immediately following the Termination Date, the Executive shall not,
directly or indirectly, in any capacity, engage or be economically interested in
any business which is substantially competitive with any business then actively

 

31



--------------------------------------------------------------------------------

 

conducted by the Company, and the Executive shall not consult with or advise any
such competitive business or otherwise, directly or indirectly, engage in any
activity which is substantially competitive with or in any way adversely affects
any activity of the Company.

 

  B.   Nondisclosure. During the Period of Employment and thereafter, the
Executive shall not, directly or indirectly, make use of, disclose, divulge, or
make accessible to any third party any information of a proprietary or
confidential nature about the Company known to the Executive in the course of
his employment until such information has come into the public domain.

 

  C.   Nonsolicitation. During the Period of Employment and during the two-year
period immediately following the Termination Date, the Executive shall not,
directly or indirectly, (a) solicit, induce or attempt to induce or otherwise
counsel, advise, ask or encourage any employee of the Company to leave the
employ of the Company or to accept employment with another employer besides the
Company as an employee or independent contractor, or (b) solicit, induce or
attempt to induce any customer, client, account, or other person having a
business relationship with the Company to cease doing business with the Company
or interfere materially with the relationship between any such person or entity
and the Company.

 

  D.   Nondisparagement. During the Period of Employment and during the two-year
period immediately following the Termination Date, the Executive shall not, and
shall cause his representatives (including, without limitation, members of his
family) not to disparage the Company or any of its employees or directors. As

 

32



--------------------------------------------------------------------------------

 

used herein, “disparage” shall mean any oral or written communication of false,
misleading or derogatory information or any oral or written communication of
information with negligent disregard of its truth or falsity.

 

  E.   Specific Performance and Injunctive Relief. The Executive agrees that the
Company will suffer irreparable injury if the provisions of this Section 10 are
not honored, that damages resulting from such injury will be incapable of being
precisely measured, and that the Company will not have an adequate remedy at law
to redress the harm which such violation shall cause. Accordingly, the Executive
agrees that the Company shall have the rights and remedies of specific
performance and injunctive relief, in addition to any other rights or remedies
that may be available at law or in equity, in respect of any failure, or
threatened failure, on the part of the Executive to comply with the provisions
of this Section 10, including but not limited to, temporary restraining orders
and temporary injunctions to restrain any violation or threatened violation of
this Agreement by the Executive.

 

11.   INTEREST AND MORTALITY ASSUMPTIONS

 

  A.   Interest Assumptions. Determinations of any present values under this
Agreement and of any present values relating to this Agreement shall be based
upon a discount rate equal to 120 percent of the mid-term applicable federal
rate (pursuant to section 1274(d) of the Code), compounded semiannually. Unless
otherwise elected by the Executive on Exhibit I hereto, the Executive shall be
deemed to have elected that such discount rate be determined based on such
applicable Federal rate as in effect on the Agreement Date. The Company hereby

 

33



--------------------------------------------------------------------------------

 

agrees to use of the discount rate that is elected or deemed to be elected by
the Executive.

 

  B.   Mortality Assumptions. For purposes of this Agreement, assumptions
relating to mortality are determined using the mortality tables and assumptions
in effect under the Company’s Retirement Income Security Plan on the date as of
which any such mortality assumption is made.

 

12.   WITHHOLDING

 

All payments required to be made by the Company hereunder to the Executive shall
be subject to the withholding of such amounts, if any, relating to tax, excise
tax and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

 

13.   INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES

 

The Executive shall be entitled to the following additional benefits in the
event of a Change in Control:

 

  A.   Indemnification and Insurance. The Company will indemnify the Executive
(including payment of expenses in advance of final disposition of the
proceeding) to the fullest extent permitted by the laws of the State of Delaware
and the Charter and By-Laws of the Company, in each case as in effect on the
date of the Change in Control or on the Termination Date, whichever affords
greater protection to the Executive; and the Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by him in connection with any action,
suit or proceeding to which he

 

34



--------------------------------------------------------------------------------

 

may be made a party by reason of his having been a director, officer or employee
of the Company or any of its subsidiaries or affiliates or his serving or having
served any other enterprise as a director, officer or employee at the request of
the Company. The Company shall cause to be maintained in effect for not less
than six years from the Termination Date policies of directors’ and officers’
liability insurance of at least the same coverage as those policies, if any,
maintained by the Company on the date of the Change in Control and containing
terms and conditions which are no less advantageous than such policies, or if
such coverage is not available, the best available coverage for equal cost to
the Company.

 

  B.   Legal Expenses. In the event of any litigation, arbitration or other
proceeding between the Company and the Executive with respect to the subject
matter of this Agreement or the enforcement of the Executive’s rights hereunder,
the Company shall reimburse the Executive, regardless of the outcome, for all of
his reasonable costs and expenses relating to such litigation, arbitration or
other proceeding, including without limitation, reasonable attorneys’ fees and
expenses. In no event shall the Executive be required to reimburse the Company
for any of the costs or expenses relating to such litigation, arbitration or
other proceeding.

 

14.   NOTICES

 

All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and shall be sufficiently given if and when mailed
in the continental United States by registered or certified mail or personally
delivered to the party entitled thereto at the address stated below or to such
changed address as the addressee may have given by a similar notice:

 

35



--------------------------------------------------------------------------------

To the Company:

 

MONY Life Insurance Company

   

1740 Broadway

   

New York, New York 10019

   

Attention: General Counsel

To the Executive

 

MONY Life Insurance Company

   

1740 Broadway

   

New York, New York 10019

 

With an additional copy to the Executive at the home address listed on Exhibit I
hereto (or to such changed address as the Executive may have given by a similar
notice).

 

15.   GENERAL PROVISIONS

 

  A.   Determination of Value. Whenever, under this Agreement, it is necessary
to determine whether one benefit is less than, equal to, or larger than another
in value (whether or not such benefits are provided under this Agreement), such
determination shall be made using the assumptions described in Section 11.

 

  B.   Limitation. This Agreement shall not confer any right or impose any
obligation on the Executive to continue in the employ of the Company, or limit
the right of the Company or the Executive to terminate his employment.

 

  C.   Company Set-Off and Counterclaim; No Obligation to Mitigate. The Company
shall have no right of set-off or counterclaim in respect of any claim, debt or
obligation against any payments provided for in this Agreement. The Executive
shall have no obligation to mitigate any liability of the Company or any
successor of the Company hereunder by seeking alternative employment or
otherwise, nor shall any amounts earned by the Executive as a result of
alternative employment or otherwise mitigate any obligations of the Company or
any successor hereunder.

 

36



--------------------------------------------------------------------------------

  D.   Assignment of Interest. No right to or interest in any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude him from designating one or more beneficiaries to receive any amount
that may be payable after his death and shall not preclude his executor or
administrator from assigning any right hereunder to the person or persons
entitled thereto.

 

  E.   Amendment, Modification and Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be agreed to in writing signed by the Executive and by a duly authorized Company
officer.

 

  F.   Enforceability. If this Agreement or any provision hereof shall be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the corresponding provision or provisions of the Second Amended and Restated
Change in Control Agreement, to the extent valid and enforceable, shall be in
full force and effect with respect to the matters described in such invalid or
unenforceable provision of this Agreement and the remaining provisions of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law.

 

  G.   Waiver and Release. No amounts shall be payable hereunder following the
Termination Date unless and until the Executive shall have executed and
delivered a waiver and release of claims against the Company substantially in
the form attached hereto as Exhibit II.

 

37



--------------------------------------------------------------------------------

  H.   Entirety of Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive relating to the subject matter hereof;
provided, however, that neither this integration clause 15.H. nor any other
provision of this Agreement shall in any way supersede or diminish the
enforceability of any provision of any plan or agreement (including, without
limitation, the Restricted Stock Ownership Plan, any Restricted Stock Award
Agreement, any stock option plan, any Stock Option Award Agreement, and any
Supplemental Executive Retirement Plan) that, by its terms, would provide for
accelerated vesting, exercisability, receipt, enjoyment or lapsing of
restrictions with respect to any benefit or other item of value granted
thereunder or pursuant thereto in the event of a Change in Control. Any
compensation or benefits to which the Executive is entitled under this Agreement
shall be based solely on its terms, without regard to any materials used in the
preparation or consideration of this Agreement, including any summary of terms
or estimate of amounts relating to this Agreement.

 

  I.   Company and Successors. This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company including, without
limitation, any corporation acquiring directly or indirectly all or
substantially all of the assets of the Company, whether by merger,
consolidation, reinsurance, sale or otherwise (and such successor shall
thereafter be deemed “the Company”). For the purposes of clarification, the
“Company” shall include MONY Life Insurance Company.

 

38



--------------------------------------------------------------------------------

  J.   Definition of Executive. The word “Executive” shall, wherever
appropriate, include his dependents, beneficiaries and legal representatives.

 

  K.   Conflict of Law. Except as specified in Section 13.A., the validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of New York, without giving effect to the principles of
conflict of laws thereof.

 

  L.   Exhibits. The provisions of Exhibits I and II hereto are hereby
incorporated by reference in this Agreement with the same force and effect as if
fully set forth herein.

 

  M.   Rehabilitation. This Agreement shall be null and void and unenforceable
in the event that the New York State Superintendent of Insurance is named
rehabilitator under Article 74 of the New York State Insurance Law.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MONY LIFE INSURANCE COMPANY

By:

 

/s/ Bart Schwartz

--------------------------------------------------------------------------------

   

Name:

 

Bart Schwartz

   

Title:

 

General Counsel and

Senior Vice President

EXECUTIVE

/s/ Michael I. Roth

--------------------------------------------------------------------------------

Name:

 

Michael I. Roth

Title:

 

Chairman and


Chief Executive Officer

 

40



--------------------------------------------------------------------------------

Exhibit I to Employment Agreement

 

I.   Name and Home Address of Executive:

 

II.   Election made pursuant to Section 8.A.vi.:

 

The Executive elects payment of the excess retirement benefits under Section
8.A.vi. of the Agreement in one of the following forms:

 

Excess Retirement Plan Benefit

 

                           Lump sum at Termination Date

 

                           Annuity commencing at Termination Date –

 

                         Life

 

                         50% Joint and Survivor

                         -Beneficiary

 

                         100% Joint and Survivor

                         -Beneficiary

 

                         Other; Please specify                

 

Excess Investment Plan Benefit

 

                           Lump sum at Termination Date

 

                           Installment commencing at Termination Date,

 

Payable                     Annually

             Monthly

 

             Installments over              years (not greater than 20)

 

             Installments over life expectancy of Executive

             (amount redetermined annually)

 

41



--------------------------------------------------------------------------------

                         Payment in accordance with income settlement option

                         contained in policies of life insurance being issued by
the  

                         Company as of the Agreement Date; Please specify:
                                

                         ______________________________________________________

                         ______________________________________________________

 

III.   Election made pursuant to Section 11.A.:

 

For purposes of the calculations contemplated by Section 11.A., the Executive
elects to utilize the applicable discount rate in effect on:

 

             the Agreement Date; or

 

             the Termination Date.

 

If no election is made, the Executive will be deemed to have elected the
applicable discount rate in effect on the Agreement Date.

 

IV.   Other agreements between Executive and Company that are not to be
superseded by the Agreement as contemplated in Section 15.H. (in addition to
rights specifically set forth in the Agreement) include:

 

  1.   Rights pursuant to the Company’s Deferred Compensation Plan;

 

  2.   Employment Agreement dated as of             ,      ,              (for
periods prior to Change in Control);

 

  3.   in accordance with Section 8.B.i. of the Agreement, rights upon
Disability under this Agreement do not supersede the rights of the Executive in
the event of his eligible disability under the Company’s Disability Benefit
Plan, Retirement Income Security Plan, Investment Plan Supplement, Comprehensive
Medical Benefit Program and Life Insurance Program for Selected MONY Officers
(or any successor plans) (“Disability Benefits”). Any Disability Benefits for
which the Executive becomes eligible shall be paid to the Executive in
accordance with the terms of such plans without limitation by this Agreement.
Any determination made pursuant to Section 6.B. of this Agreement as to the
existence of a Disability or as to the date as of which the Executive’s
employment is deemed to have ceased shall have no effect in determining the
Executive’s eligibility for Disability Benefits or other benefits receivable
during a period of disability.

 

42



--------------------------------------------------------------------------------

Exhibit II

 

WAIVER AND RELEASE

 

Reference is made to that certain Change in Control Agreement (the “Agreement”),
dated as of July     , 2003, by and between MONY Life Insurance Company, a New
York Corporation (the “Company”), and Michael I. Roth (the “Executive”). This
Waiver and Release (this “Waiver”) is made as of the      day of             ,
by the Executive pursuant to section 15.G. of the Agreement.

 

Release and Waiver of Claims Against the Company

 

(a) The Executive, on behalf of himself or herself, his or her agents, heirs,
successors, assigns, executors and administrators, in consideration for the
payments and other consideration provided for under the Agreement, hereby
forever releases and discharges the Company and its successors, their affiliated
entities, and their past and present directors, employees, agents, attorneys,
accountants, representatives, plan fiduciaries, successors and assigns from any
and all known and unknown causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities, and demands of whatsoever
kind and character in any manner whatsoever arising on or prior to the date of
this Waiver, including but not limited to (i) any claim for breach of contract,
breach of implied covenant, breach of oral or written promise, wrongful
termination, intentional infliction of emotional distress, defamation,
interference with contract relations or prospective economic advantage,
negligence, misrepresentation or employment discrimination, and including
without limitation alleged violations of Title VII of the Civil Rights Act of
1964, as amended, prohibiting discrimination based on race, color, religion, sex
or national origin; the Family and Medical Leave Act; the Americans With
Disabilities Act; the Age Discrimination in Employment Act; other federal, state
and local laws, ordinances and regulations; and any unemployment or workers’
compensation law, excepting only those obligations of the Company expressly
recited in the Agreement or this Waiver and any claims to benefits under the
Company’s employee benefit plans as defined exclusively in written plan
documents; (ii) any and all liability that was or may have been alleged against
or imputed to the Company by the Executive or by anyone acting on his or her
behalf; (iii) all claims for wages, monetary or equitable relief, employment or
reemployment with the Company in any position, and any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys’ fees and
costs except as otherwise provided herein or in the Agreement.

 

(b) The Executive shall not file or cause to be filed any action, suit, claim,
charge or proceeding with any federal, state or local court or agency relating
to any claim within the scope of this Waiver. In the event there is presently
pending any action, suit, claim, charge or proceeding within the scope of this
Waiver, or if such a proceeding is commenced in the future, the Executive shall
promptly withdraw it, with prejudice, to the extent he or she has the power to
do so. The Executive represents and warrants that he or she has not assigned any
claim released herein, or authorized any other person to assert any claim on his
or her behalf.

 

43



--------------------------------------------------------------------------------

(c) In the event any action, suit, claim, charge or proceeding within the scope
of this Waiver is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of his or her receipt thereof.

 

(d) In the event of a breach of this Waiver by the Executive, the Company’s
obligations pursuant to the Agreement shall cease as of the date of such breach.
Furthermore, the Executive understands that his or her breach of the provisions
of this Waiver will cause monetary damages to the Company. Thus, should the
Executive breach the provisions of this Waiver, he or she shall be required to
pay the Company, as liquidated damages, the amount of the consideration paid by
the Company to the Executive pursuant to the Agreement plus all costs and
expenses, including all attorneys’ fees and expenses, that the Company incurs in
enforcing this Waiver. The Executive agrees that the foregoing amount of
liquidated damages is reasonable and necessary, and does not constitute a
penalty.

 

Voluntary Execution of Waiver.

 

BY HIS OR HER SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:

 

(A) I HAVE RECEIVED A COPY OF THIS WAIVER AND WAS OFFERED A PERIOD OF FORTY-FIVE
(45) DAYS TO REVIEW AND CONSIDER IT;

 

(B) IF I SIGN THIS WAIVER PRIOR TO THE EXPIRATION OF FORTY-FIVE DAYS, I
KNOWINGLY AND VOLUNTARILY WAIVE AND GIVE UP THIS RIGHT OF REVIEW;

 

(C) I HAVE THE RIGHT TO REVOKE THIS WAIVER FOR A PERIOD OF SEVEN DAYS AFTER I
SIGN IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO THE COMPANY’S
CHIEF EXECUTIVE OFFICER OR GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH I SIGNED THIS WAIVER;

 

(D) THIS WAIVER SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN DAY
REVOCATION PERIOD HAS EXPIRED WITHOUT THE WAIVER HAVING BEEN REVOKED;

 

(E) THIS WAIVER WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE REVOCATION
PERIOD REFERRED TO IN (C). I AGREE NOT TO CHALLENGE ITS ENFORCEABILITY;

 

44



--------------------------------------------------------------------------------

(F) I AM AWARE OF MY RIGHT TO CONSULT AN ATTORNEY, HAVE BEEN ADVISED IN WRITING
TO CONSULT WITH AN ATTORNEY, AND HAVE HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS WAIVER;

 

(G) NO PROMISE OR INDUCEMENT FOR THIS WAIVER HAS BEEN MADE EXCEPT AS SET FORTH
IN THIS WAIVER;

 

(H) I AM LEGALLY COMPETENT TO EXECUTE THIS WAIVER AND ACCEPT FULL RESPONSIBILITY
FOR IT; AND

 

(I) I HAVE CAREFULLY READ THIS WAIVER, ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY
REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT OR
THE AGREEMENT, AND WARRANT AND REPRESENT THAT I AM SIGNING THIS WAIVER KNOWINGLY
AND VOLUNTARILY.

 

Intending to be legally bound, I have signed this Waiver as of the date first
set forth above.

 

 

--------------------------------------------------------------------------------

Michael I. Roth

 

45